DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This Office Action is in response to the response filed on January 31, 2022 (“January 2022 Response”).  The January 2022 Response contained, inter alia, claim amendments (“January 2022 Claim Amendments”), amendments to the drawings (“January 2022 Drawings), and “REMARKS/ARGUMENTS” (“January 2022 Remarks”).
Claims 1-8 and 10 are currently pending and have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
For purposes of analyzing the claims for patent eligibility requirements under 35 USC 101 the following steps have been considered:
Step 1 of the 35 U.S.C. 101 analysis requires evaluating whether the claims fall within the definition of one of the four statutory categories of invention (process, machine, manufacture, or composition of matter) after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (hereinafter “BRI”). See MPEP 2106.03. Claims 1-8 and 10 do fall within at least one of the four categories of patent eligible subject matter. Independent claim 1 (and dependent claims 2-4) are directed to a method/process that recites a series of steps. Independent claims 5 and 10 (and dependent claims 6-8) are directed to a system/machine. Thus, each of claims 1-8 and 10 are directed to a statutory category of invention under Step 1 (for more information see: https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility). However, even if the claims are directed to a statutory category, they must still avoid the judicial exceptions to be eligible. Accordingly, the claims will be further analyzed further in view of the 2019 PEG.
The Step 2A, Prong One analysis requires evaluating whether the claims recite a judicial exception. Independent Claims 1, 5, and 10 include abstract ideas, and they recite, in part, certain methods and systems of organizing human activity. Specifically, the claimed invention includes abstract concepts that attempt to estimate a unique audience by mapping web impressions. Using the language of independent Claims 1, 5, and 10 to illustrate, the limitations of monitoring web impressions, generating the web impressions, comparing identified user devices to a database, using identified household to obtain proprietary household data from set of data, the set of data including age and gender or users in the household, using the proprietary household data to produce a first subset of web impressions to which household data is matched, determining a second subset of impressions having no matched household data, processing the first subset of web impressions to obtain a partial estimate of the unique audience for a website, calculating a ratio of the first and second subset, assigning a number of web impressions to the identified household based on the ratio, adjusting the partial estimate of the unique audience, and providing the final estimate to a customer, fall under Certain Methods of Organizing Human Activity (such as concepts relating to managing relationships, concepts relating to managing human behavior, concepts relating to tracking or organizing information, and concepts relating to advertising, marketing, and sales activities or behaviors). Such concepts have been considered ineligible by the Courts. See 2019 Revised Patent Subject Matter Eligibility Guidance (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) and MPEP 2106.04(a)(2).
The Step 2A, Prong Two analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception, and evaluating those additional elements to determine whether they integrate the judicial exception into a practical application of the exception. An "additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception. Integration requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The "methods of organizing human activity" judicial exception is not integrated into a practical application. In view of the claims and specification, there is some use of a computer, processor, website, and network. For example, independent claim 1 recites the additional elements of “user devices” and independent claim 5 recites the additional elements of “electronic components” and “user devices.”  Claim 10 recites a tangible computer readable medium and program code resident therein.  In addition, the independent recite processing the first subset of web impressions, so one skilled in the art would understand and appreciate that a processor must be present in order to execute program code and perform this task. The limitations in the independent claims are claimed and described in the specification at a high level of generality, which at best amounts to mere instructions to implement an abstract idea on a generic computer, or merely using a generic computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Clearly, the disclosed invention is intended to be implemented using known, existing, and generic hardware. The Examiner also understands that “monitoring,” “generating,” “comparing,” “computing,” “processing,” “pushing,” and “adjusting” are considered generic computer functions as well and do not meaningfully limit the claims. The combination of additional elements simply limit the use of the application or field, simply limits the use of the abstract idea to one particular environment or field of use (e.g., computers), which does not impose any meaningful limits on practicing the abstract idea (see MPEP 2106.05(h)). The claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment. Accordingly, the Examiner concludes that the claims fail to integrate the abstract idea into a practical application, and are therefore "directed to" the abstract idea.
Under Step 2B, if the claim is "directed to" a judicial exception, then one must evaluate and determine whether any additional element, or combination of additional elements, in the claim is sufficient to ensure that the claim as a whole amounts to an inventive concept (significantly more that the recited judicial exception). Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the abstract idea judicial exception. As discussed above with respect to integration of the abstract idea into a practical application in Step 2A, Prong Two, the additional element of limiting the use of the idea to one particular environment employs generic computers being used as a tool to execute an abstract idea and, therefore, does not add significantly more than the abstract idea. Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept. Examiner respectfully asserts that the claims as a whole do not offer an improvement to this technical field. The claims recite generic computer components that are performing functions at a high level of generality, which results in claims that merely utilize technology from these technical fields as tools to implement abstract ideas in the general field of estimating a unique audience by mapping web impressions. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. See Alice Corp. v. CLS Bank International, 573 U.S. 208 (2014). "That a computer receives and sends the information over a network with no further specification -- is not even arguably inventive. The computers in Alice were receiving and sending information over networks connecting the intermediary to the other institutions involved, and the Court found the claimed role of the computers insufficient." See Buysafe, Inc. v. Google, Inc., 765 F.3D 1350 (2014). See also MPEP 2106.04(a)(2). The concept of estimating the number of unique visitors generating the total number of website impressions is a well-known and conventional step in the advertising field, and therefore the abstract idea is deemed fundamental in this field. Monopolization of this well-known and vital concept "through the grant of a patent might tend to impede innovation more than it would tend to promote it, thereby thwarting the primary object of the patent laws." See Alice Corp. v. CLS Bank International, 573 U.S. 208 (2014). Therefore, independent claims 1, 5, and 10 of the present invention do not amount to significantly more than the abstract idea and are not patent eligible.
The analysis above applies to all statutory categories of invention. Dependent claims 2-4, and 6-8 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination. Dependent claims 2-4, and 6-8 when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. 101 based on the same analysis as above. Claim 2-4 are dependent on Claim 1 and thus include all of the limitations of claim 1. Therefore, dependent claims 2-4 recite the same abstract idea without significantly more. Dependent claims 2-4 merely add further details of the abstract elements recited in independent claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Claims 6-8 are dependent on Claim 5 and thus include all of the limitations of claim 5. Therefore, dependent claims 6-8 recite the same abstract idea without significantly more. Dependent claims 6-8 merely add further details of the abstract elements recited in independent claim 5 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional elements recited in the dependent claims (outputting and storing the final estimate of the unique audience; matching the second subset of impressions to households associated with the first subset of impressions) fail to establish that the dependent claims amount to a practical application or significantly more than the abstract idea set forth in prong 1. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2-4, and 6-8 are patent ineligible. Hence, Claims 1-8 and 10 are not patent eligible.
Note to the Applicant from the October 2019 Guidance: Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification. For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Toupet et al. (US 2015/0193813 A1)(“Toupet”) in view of Bruck et al. (US 6,237,022 B1)(“Bruck”) and further in view of Nagaraja Rao et al. (US 2017/0006342 A1)(“Rao”).

As to Claims 1, 5, and 10, Toupet discloses an electronic method/system/tangible computer readable medium of mapping web impressions to an estimate of a unique audience, the method comprising: 
monitoring, by a processor (processor 812), web impressions made with respect to a website to identify user devices (client devices 102) used to make the web impressions, wherein the web impressions are automatically created in response to user interaction with content on the website by generating the web impressions at a web server (“Internet media to be tracked is tagged with beacon instructions,” [0014], [0042], [0044]-[0046], [0049] teach that when a user device accesses media, a web browser and/or application of the user device sends an impression request to one or more impression collection entities and when the database proprietor receives the impression request from the user device, it requests the user device to provide the user/device identifier. The impression request also includes a media identifier (that can be used to identify content, an advertisement, or any other media) and a site identifier of the website that served the media to the client device and/or a host website ID of the website that displays or presents the media. One skilled in the art would understand that the website that displays/presents the media content is hosted by a server), wherein each web impression is generated at the web server by way of reporting code embedded within one or more items of the content hosted on the website using a user device identifier (“device/user identifiers,” [0018]) assigned by a telecommunication network provider (“provide(s) services to large numbers of subscribers,” [0043]) in response to an activity related to the respective item of content (Fig.2, [0014]-[0015], [0018], [0036], [0042]-[0043] and [0048]-[0049] disclose that the beacon instructions that are embedded in the content/media cause the impression information to be sent from the client device to the AME); 
wherein an audience model is generated by analyzing web impressions for a test panel of internet users to estimate values that are validated by being compared to known population values (“The example demographic based unique audience values, total impressions values, and impression frequency values of the example table 400 of FIG. 4 are determined using impressions collected by the database proprietor 116 based on client devices corresponding to subscribers of the database proprietor 116 regardless of whether those subscribers are also panelist members of the AME 114,” “correlating true, known demographics of the AME panelists with corresponding impressions collected by the database proprietor 116 for those same AME panelists,” [0070]);
comparing, by the processor, identified user devices to a database of the telecommunication network provider in which a plurality of user devices are linked to an identified household (“when the database proprietor 116 receives a beacon/impression request 108 from a client device 102, the database proprietor 116 requests the client device 102 to provide the device/user identifier that the database proprietor 116 had previously set for the client device 102. The database proprietor 116 uses the device/user identifier corresponding to the client device 102 to identify demographic information in its user account records corresponding to the subscriber of the client device 102.” [0044], “As used herein, an impression is defined to be an event in which a home or individual is exposed to corresponding media (e.g., content and/or an advertisement). Thus, an impression represents a home or an individual having been exposed to media (e.g., an advertisement, content, a group of advertisements and/or a collection of content).” [0026]);
obtain proprietary household data (“demographic information,” [0043]) from a proprietary database (“database proprietors,” [0043]), the proprietary database including age and gender of users in the household (“include…gender, age,…” [0043])(see Fig.3, “The database proprietor 116 uses the device/user identifier corresponding to the client device 102 to identify demographic information in its user account records corresponding to the subscriber of the client device 102.” [0044]);
using, by the processor, the proprietary household data to produce a first subset of web impressions (impression records) to which household data is matched (“impression records (IMP #) 1-22 correspond to historical impressions collected by both the AME 114 and the database proprietor 116. That is, each of the impression records (IMP #) 1-22 includes a corresponding AME ID and a corresponding DP ID” [0067]); 
determining, by the processor, a second subset of web impressions having no matched household data (“impression records (IMP #) 23-28 correspond to historical impressions collected by the AME 114 but not the database proprietor 116. As such, each of the impression records (IMP #) 23-28 includes a corresponding AME ID but does not have a corresponding DP ID” [0067]);
computing, by the processor, a ratio of the second subset to the first subset (“the missing-audience factor is determined by dividing the first quantity of impressions corresponding to the first client devices that do not have the database proprietor identifiers by the second quantity of impressions corresponding to the second client devices that do have the database proprietor identifiers” [0035]);
assigning, by the processor, a number of the web impressions from the second subset to the identified household based on the first subset and the ratio (“In Equation 2 above, the unique audience corrector 236 determines the coverage-corrected unique audience (CCUA) 602 by adding the database proprietor unique audience (DP UA) value to the product of the M-A factor and the database proprietor unique audience (DP_ UA) value,” [0080], “the database proprietor unique audience size (DP UA) 402 based on impressions logged by the database proprietor 116 for client devices 102 that do have DP IDs” [0074]);
adjusting, by the processor, a partial estimate of the unique audience based on a combined total number of web impressions from the first subset and the assigned number of web impressions from the second subset in order to derive a final estimate (CCI= CCUAxDP FREQ) of the unique audience for the website (“In Equation 3 above, the impressions corrector 238 determines the coverage-corrected impressions (CCI) 604 by multiplying the coverage-corrected unique audience (CCUA) value by the database proprietor frequency (DP FREQ). For example, the impressions corrector 238 calculates the coverage- corrected impressions (CCI) 604 for the demographic group F<50by multiplying 139,597 (the CCUA for the demographic group F<50) by 3.1 (the DP FREQ of FIG. 5 for the demographic group F<50). The resulting coverage-corrected impressions (CCI) is 436,074. Thus, the impressions corrector 238 adjusts the coverage-corrected impressions (CCI) based on Equation 3 above to reflect a larger quantity of impressions to compensate for the non-coverage of client devices 102 that do not have a DP ID recognizable by the database proprietor 116,” [0081]);
pushing, by the processor, the final estimate (“a coverage-corrected unique audience” [0080]) to a customer interface of a customer computer, the push automatically controlling the customer interface to update data displayed on the customer interface based on the final estimate (AME provides the M-A factors, CCUA, and CCI to customers, such as advertisers, [0082], [0084], [0090], and [0100]).
Toupet does not directly disclose that the web server hosts the content.  However, Toupet discloses that “[t]ypically, the monitoring entity is an audience measurement entity (AME) that did not provide the media” ([0015]) which necessarily implies that the AME can provide the media.
Bruck teaches generating web impressions at the web server that hosts the content (C.10, L.52-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Toupet by the feature of Bruck and in particular to include in Toupet the feature of generating web impressions at the web server that hosts the content as taught by Bruck.  A person having ordinary skill in the art would have been motivated to combine these features because generating impressions at the hosting server would reduce delays in processing the impressions.

Furthermore, Toupet does not directly disclose, but Rao teaches 
using, by the processor, the identified household to obtain proprietary household data from a proprietary database (DP database 105)(“matches household-level information (e.g., identifiers, demographics, etc.) from the example database proprietor 104 to household-level information received from the example OTT device 102 based on a household identifier,” [0063]);
processing, by the processor, the first subset of web impressions using an audience model of visits per household (VHH) for the website to obtain a partial estimate of the unique audience for the website ([0130]-[0131] teach that the number of impressions per household helps to determine a partial estimate of the unique audience).
Therefore, from the teachings of Rao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Toupet/Bruck combination to incorporate the teachings of Rao, and in particular to include Rao’s features of: using, by the processor, the identified household to obtain proprietary household data from a proprietary database; and processing, by the processor, the first subset of web impressions using an audience model of visits per household (VHH) for the website to obtain a partial estimate of the unique audience for the website, in Toupet, and to generate this audience model of Rao with the analyzing web impressions of Toupet and to substitute the estimated values in the analyzing of web impressions of Toupet with the VHH values of Rao. The motivation for this combination is because it would help “to correct errors in audience measurements for media accessed using over-the-top devices” (Rao, [0002]).

Regarding Claim 2, Toupet further discloses comprising outputting and/or storing the final estimate of the unique audience (Figure 8 and [0012], [0082], [0096] teach a processor system that contains an output device and local memory for storing the final estimate of the unique audience).

Regarding Claim 3, Toupet further discloses the computation of a matching factor, but does not directly disclose, but Rao teaches wherein adjusting the first estimate includes matching the second subset of impressions to households associated with the first subset of impressions to derive values of visits per household for the second subset of impressions ([0116]-[0118], [0130] deriving a value of visits per household by matching the second subset of impressions to households associated with the first subset of impressions).
Therefore, from the teaching of Rao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Toupet/Bruck/Rao combination to incorporate the teachings of Rao to include adjusting the first estimate includes matching the second subset of impressions to households associated with the first subset of impressions to derive values of visits per household for the second subset of impressions. The motivation for this combination is to enable a more efficient way to estimate a unique audience for media content.

Regarding Claim 4, Toupet further discloses comprising monitoring web impressions for each of a plurality of websites by generating the web impressions at respective web servers corresponding to the respective web sites ([0042], [0049] teach that when a user device accesses media, a web browser and/or application of the user device executes instructions in the media to send a beacon request or impression request to one or more impression collection entities via the Internet. The beacon requests include information about accesses to media at the corresponding user device generating the beacon requests.  Such beacon requests allow monitoring entities, such as the impression collection entities, to collect impressions for different media accessed via the user devices.  In this manner, the impression collection entities can generate large impression quantities for different media (e.g., different content and/or advertisement campaigns). The beacon/impression request also includes a media identifier (that can be used to identify content, an advertisement, or any other media) and a site identifier of the website that served the media to the user device and/or a host website ID of the website that displays or presents the media. One skilled in the art would understand that the website that displays/presents the media content is hosted by a server).
Toupet does not directly disclose, but Rao teaches processing the first subset of web impressions of the respective websites using an audience model of visits per household (VHH) for the respective websites to derive respective partial Page 3 of 8HAC-132USPATENTestimates of the unique audience for the respective websites ([0130]-[0131] that the number of impressions per household helps to determine a partial estimate of the unique audience), wherein the number of visits per household is different for at least two websites ([0092] that the number of impressions per household varies for different media).
Therefore, from the teaching of Rao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Toupet/Bruck/Rao combination to incorporate the teachings of Rao to include processing the first subset of web impressions of the respective websites using an audience model of visits per household (VHH) for the respective websites to derive respective partial Page 3 of 8HAC-132USPATENTestimates of the unique audience for the respective websites, wherein the number of visits per household is different for at least two websites. The motivation for this combination is to enable a more efficient way to estimate a unique audience for media content.

Regarding Claim 6, Toupet further discloses configured to output and/or store the final estimate of the unique audience (Figure 8 and Paragraphs [0012], [0082], [0096] teach a processor system that contains an output device and local memory for storing the final estimate of the unique audience).

Regarding Claim 7, Toupet further discloses the computation of a matching factor, but does not directly disclose, but Rao teaches wherein the system is configured to adjust the first estimate by matching the second subset of impressions to households associated with the first subset of impressions to derive values of visits per household for the second subset of impressions ([0116]-[0118], [0130] deriving a value of visits per household by matching the second subset of impressions to households associated with the first subset of impressions).
Therefore, from the teaching of Rao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Toupet/Bruck/Rao combination to incorporate the teachings of Rao to include adjusting the first estimate includes matching the second subset of impressions to households associated with the first subset of impressions to derive values of visits per household for the second subset of impressions. The motivation for this combination is to enable a more efficient way to estimate a unique audience for media content.

Regarding Claim 8, Toupet does further discloses configured to monitor web impressions for each of a plurality of websites by generating the web impressions at respective web servers corresponding to the respective web sites ([0042], [0049] teach that when a user device accesses media, a web browser and/or application of the user device executes instructions in the media to send a beacon request or impression request to one or more impression collection entities via the Internet. The beacon requests include information about accesses to media at the corresponding user device generating the beacon requests.  Such beacon requests allow monitoring entities, such as the impression collection entities, to collect impressions for different media accessed via the user devices.  In this manner, the impression collection entities can generate large impression quantities for different media (e.g., different content and/or advertisement campaigns). The beacon/impression request also includes a media identifier (that can be used to identify content, an advertisement, or any other media) and a site identifier of the website that served the media to the user device and/or a host website ID of the website that displays or presents the media. One skilled in the art would understand that the website that displays/presents the media content is hosted by a server).
Toupet does not directly disclose but Rao teaches processing the first subset of web impressions of the respective websites using an audience model of visits per household (VHH) for the respective websites to derive respective partial estimates of the unique audience for the respective websites ([0130]-[0131] that the number of impressions per household helps to determine a partial estimate of the unique audience), wherein the number of visits per household is different for at least two websites (However, Rao teaches in Paragraph [0092] that the number of impressions per household varies for different media).
Therefore, from the teaching of Rao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Toupet/Bruck/Rao combination to incorporate the teachings of Rao to include processing the first subset of web impressions of the respective websites using an audience model of visits per household (VHH) for the respective websites to derive respective partial Page 3 of 8HAC-132USPATENTestimates of the unique audience for the respective websites, wherein the number of visits per household is different for at least two websites. The motivation for this combination is to enable a more efficient way to estimate a unique audience for media content.

Response to Arguments
Applicant's arguments filed in the January 2022 Remarks have been fully considered and addressed below. 
On page 9, Applicant argues that the claims do not fall into any of the abstract idea categories.  The Examiner respectfully disagrees since the limitations of monitoring web impressions, generating the web impressions, comparing identified user devices to a database, using identified household to obtain proprietary household data from set of data, the set of data including age and gender or users in the household, using the proprietary household data to produce a first subset of web impressions to which household data is matched, determining a second subset of impressions having no matched household data, processing the first subset of web impressions to obtain a partial estimate of the unique audience for a website, calculating a ratio of the first and second subset, assigning a number of web impressions to the identified household based on the ratio, adjusting the partial estimate of the unique audience, and providing the final estimate to a customer, fall under Certain Methods of Organizing Human Activity (such as concepts relating to managing relationships, concepts relating to managing human behavior, concepts relating to tracking or organizing information, and concepts relating to advertising, marketing, and sales activities or behaviors). Such concepts have been considered ineligible by the Courts. See 2019 Revised Patent Subject Matter Eligibility Guidance (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) and MPEP 2106.04(a)(2).
On pages 9-10, Applicant argues that the claims integrate the abstract idea into a practical application.  The Examiner respectfully disagrees.  Although the claims recite instances of a practical application such as the reporting of code embedded within the content, they are tangential to the claim as a whole, and the abstract idea as a whole is not integrated into the practical application.  Applicant argues that the claims address the Internet-centric problem of estimating web impressions.  However, although web impressions are something that exist on the Internet, the method of solution is a certain method of organizing human activity that taking into account all other factors of the claims does not amount to significantly more than the abstract idea.
On pages 10-11, Applicant argues that the claims provide an inventive concept because each of the web impressions is generated the web server using a device identifier which is compared to a database from a telecommunication network provider.  The Examiner finds the argument unpersuasive since as discussed above with respect to integration of the abstract idea into a practical application in Step 2A, Prong Two, the additional element of limiting the use of the idea to one particular environment employs generic computers being used as a tool to execute an abstract idea and, therefore, does not add significantly more than the abstract idea. Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept. Examiner respectfully asserts that the claims as a whole do not offer an improvement to this technical field. The claims recite generic computer components that are performing functions at a high level of generality, which results in claims that merely utilize technology from these technical fields as tools to implement abstract ideas in the general field of estimating a unique audience by mapping web impressions. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. See Alice Corp. v. CLS Bank International, 573 U.S. 208 (2014). "That a computer receives and sends the information over a network with no further specification -- is not even arguably inventive. The computers in Alice were receiving and sending information over networks connecting the intermediary to the other institutions involved, and the Court found the claimed role of the computers insufficient." See Buysafe, Inc. v. Google, Inc., 765 F.3D 1350 (2014). See also MPEP 2106.04(a)(2). The concept of estimating the number of unique visitors generating the total number of website impressions is a well-known and conventional step in the advertising field, and therefore the abstract idea is deemed fundamental in this field. Monopolization of this well-known and vital concept "through the grant of a patent might tend to impede innovation more than it would tend to promote it, thereby thwarting the primary object of the patent laws." See Alice Corp. v. CLS Bank International, 573 U.S. 208 (2014). 
On page 13, Applicant argues that Toupet is “deficient for suggesting these features” because Toupet “uses probability modelling for each household, to randomly select demographic buckets for household members.  The total number of household visitors is then presumably the sum of visitors across all demographic buckets in this household.”  However, the claims do not require totaling the number of household visitors.  The claims at most requires “an audience model of visits per household” which is “to obtain a partial estimate of the unique audience for the website.”  
On page 13, Applicant argues that “[i]n addition, the applied art (e.g. Toupet), at best discloses trying to match impressions to households, but there is no disclosure in Toupet of using matching and ratios for non-DPID visitors.”  The Examiner respectfully disagrees since as noted in the respective rejection Toupet discloses using, by the processor, the proprietary household data to produce a first subset of web impressions (impression records) to which household data is matched (“impression records (IMP #) 1-22 correspond to historical impressions collected by both the AME 114 and the database proprietor 116. That is, each of the impression records (IMP #) 1-22 includes a corresponding AME ID and a corresponding DP ID” [0067]); determining, by the processor, a second subset of web impressions having no matched household data (“impression records (IMP #) 23-28 correspond to historical impressions collected by the AME 114 but not the database proprietor 116. As such, each of the impression records (IMP #) 23-28 includes a corresponding AME ID but does not have a corresponding DP ID” [0067]); computing, by the processor, a ratio of the second subset to the first subset (“the missing-audience factor is determined by dividing the first quantity of impressions corresponding to the first client devices that do not have the database proprietor identifiers by the second quantity of impressions corresponding to the second client devices that do have the database proprietor identifiers” [0035]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pecjak et al. (US 9,848,239 B2)(“Pecjak”) discloses determining viewership for individual members of a household (Abstract).
Applicant’s amendment filed on January 31, 2022 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.M/Examiner, Art Unit 3621                                           
May 7, 2022                                                                                                                                                             
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621